Order entered November 19, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00921-CR

                            JOSHUA PAUL WASHBURN, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-61795-Y

                                              ORDER
        On October 22, 2013, this Court sent the trial court a letter stating that the record does not

contain the trial court’s certification of appellant’s right to appeal. We asked the trial court to

review the record and to file, within ten days, a certification that accurately reflects the trial court

proceedings. To date, we have not received the certification, which the trial court is required to

prepare in every case in which the defendant appeals. See TEX. R. APP. P. 25.2(a), (d); Cortez v.

State, 2013 WL 5220904 (Tex. Crim. App. Sept. 18, 2013).

        Accordingly, we ORDER the trial court to prepare and file, within FIFTEEN DAYS of

the date of this order, a certification of appellant’s right to appeal that accurately reflects the trial

court proceedings.
           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7, and to counsel for all

parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE